Citation Nr: 0331754	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  01-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
Henoch-Schönlein purpura.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On April 1, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a nephrologist (1) to evaluate the 
veteran's kidney function and determine 
the extent of any reduced kidney 
function, if present; and (2) to 
determine whether any reduced kidney 
function is due to Henoch-Schönlein 
purpura.  

Advise the examiner that all indicated 
studies should be performed, including 
tests for albuminuria, blood-urea-
nitrogen, creatinine, red blood cells and 
casts.  As part of the examination, the 
examiner should determine the veteran's 
blood pressure, whether he has any edema 
related to kidney dysfunction, and 
comment on whether the veteran has any 
lethargy, weakness, anorexia, weight loss 
or limitation of exertion due to any 
kidney dysfunction resulting from Henoch-
Schönlein purpura.  

The examiner should also comment on the 
effects of the Henoch-Schönlein purpura 
and any resulting organ or body system 
impairment upon the veteran's ordinary 
activity of daily life to include 
employment. 

2.  Also make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a hematologist to evaluate the veteran's 
service-connected Henoch-Schönlein 
purpura and residuals attributable 
thereto.  

Inform the examiner that any indicated 
studies should be accomplished and that 
the veteran should be referred for any 
additional specialist examinations if 
such are deemed necessary.  Send the 
claims folder to the hematologist for 
review and advise him/her that the claims 
file should be provided to any other 
physicians to whom the veteran may be 
referred for additional examinations.  

The hematologist should address the 
effect of the Henoch-Schönlein purpura on 
the veteran's intestines, other internal 
organs or body systems; note any 
medication that the veteran is taking for 
Henoch-Schönlein purpura; and discuss the 
frequency, duration and intensity of 
attacks of Henoch-Schönlein purpura, and 
how the attacks are manifested.  

The examiner should also comment on the 
effects of the Henoch-Schönlein purpura 
and any resulting organ or body system 
impairment upon the veteran's ordinary 
activity of daily life to include 
employment. 

3.  Also make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a rheumatologist to evaluate the 
veteran's service-connected Henoch-
Schönlein purpura and residuals 
attributable thereto.  

The examiner should also comment on the 
effects of the Henoch-Schönlein purpura 
and any resulting organ or body system 
impairment upon the veteran's ordinary 
activity of daily life to include 
employment. 

4.  Also make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a gastroenterologist to evaluate the 
veteran's service-connected Henoch-
Schönlein purpura and gastrenterologic 
complications or residuals attributable 
thereto.  

The examiner should also comment on the 
effects of the Henoch-Schönlein purpura 
and any resulting organ or body system 
impairment upon the veteran's ordinary 
activity of daily life to include 
employment. 

The claims file must be made available to 
and reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





